UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1583



DONALD HODGSON,

                                              Plaintiff - Appellant,

          versus


SHENANDOAH’S PRIDE DAIRY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James H. Michael, Jr.,
Senior District Judge. (CA-01-29-5)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Hodgson, Appellant Pro Se. Jeffery M. Ricapito, KRUPIN,
GREENBAUM & O’BRIEN, Washington, D.C.; Bonnie Lineweaver Paul,
Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Hodgson appeals the district court’s order denying

relief on his action alleging a violation of the Americans with

Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1995 & Supp.

2001), by his employer.           We have reviewed the record and the

district      court’s   opinion   accepting    the   recommendation    of   the

magistrate judge and find no reversible error.              Accordingly, we

affirm   on    the   reasoning    of   the   district   court.   Hodgson     v.

Shenandoah’s Pride, No. CA-01-29-5 (W.D. Va. Apr. 26, 2002).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                      AFFIRMED




                                        2